DETAILED ACTION
1.	This office action is a response to an application filed 07/07/2020 in which claims 1-20 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 1-14 & 16-18, drawn to an application system for applying a substance over a predetermined surface comprising: a frame movable over the predetermined surface; a pressurized carrier source; a vessel containing the substance; a first conduit for conveying the substance from the vessel to at least one nozzle and a second conduit for conveying a pressurized carrier from the pressurized carrier source to the at least one nozzle for applying a mixture of the pressurized carrier and the substance over the predetermined surface; and a cover laterally surrounding the at least one nozzle for minimizing overspray of the mixture; the frame carrying the pressurized carrier source, the vessel, the first conduit, the second conduit, and the cover.
Group II, Claim 15,	drawn to an application system for applying a substance over a predetermined horizontal support surface comprising: a frame movable over the predetermined horizontal support surface; an air compressor; a vessel containing the substance; a first conduit for conveying the substance from the vessel to at least one nozzle and a second conduit for conveying pressurized air from the air compressor to the at least one nozzle for applying a mixture of the pressurized air and the substance over the predetermined horizontal support surface; and a cover laterally surrounding the at least one nozzle for minimizing overspray of the mixture; the frame carrying the air compressor, the vessel, the first conduit, the second conduit, and the cover; wherein the system is self-contained.
Group III, Claims 19-20, drawn to an application system for applying a roofing adhesive or a roofing sealant over a predetermined horizontal support surface comprising: a frame movable over the predetermined horizontal support surface, the frame including a pair of wheels rotatably connected to the frame at opposed sides at one end of the frame; an air compressor; a vessel containing the roofing adhesive or the roofing sealant; a heater positioned over at least a portion of the vessel for controlling the temperature of the roofing adhesive or the roofing sealant; a first conduit for conveying the roofing adhesive or the roofing sealant from the vessel to a plurality of nozzles and a second conduit for conveying pressurized air from the air compressor to the plurality of nozzles for applying a mixture of the pressurized air and the roofing adhesive or the roofing sealant over the predetermined horizontal support surface; and a cover laterally surrounding the plurality of nozzles for minimizing overspray of the mixture, the cover defining a closed periphery having a plurality of flexible members extending in proximity to the predetermined horizontal support surface during operation of the system, wherein: the frame carries the air compressor, the vessel, the first conduit, the second conduit, and the cover; the cover and the plurality of nozzles are movable relative to the frame between an operating position and a first transport position; the plurality of nozzles is in a linear arrangement at a fixed predetermined distance from the predetermined horizontal support surface in the operating position; and the system is self-contained.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717